Citation Nr: 1705141	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-05 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).  The TDIU was raised by the record in conjunction with a previously adjudicated increased rating claim for PTSD.  (See April 2013 Board remand, quoting Rice v. Shinseki, 22 Vet. App. 447 (2009)).

In June 2012, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the Veteran's electronic record.

In October 2015, the Board, in part, denied the Veteran's claim of entitlement to TDIU. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Order, the Court granted a Joint Motion for Partial Remand (JMPR) filed by the parties, vacated the Board's October 2015 decision with respect to the issue of entitlement to TDIU (the Court left undisturbed the Board's grant of a 70 percent rating for the service-connected PTSD and denial of a rating in excess thereof), and remanded the matter to the Board for readjudication consistent with the JMPR.  The Court found that the Board had failed to provide an adequate statement of reasons or bases in denying the claim of entitlement to TDIU in October 2015.  


FINDINGS OF FACT

1.  VA received the Veteran's claim for increased compensation for his service-connected PTSD, also accepted as claim for a TDIU rating, on August 1, 2007. 

2.  The Veteran's service-connected disabilities include:  (i) PTSD rated as 70 percent disabling, from August 1, 2007; and, (ii) Malaria, rated as noncompensably disabling.  The combined rating for the service-connected disabilities, as pertinent herein, is 70 percent from August 1, 2007 (i.e., for the entire appeal period).  

3.  The Veteran has three (3) years of college education and his previous work experience primarily was as a police officer/chief.  He last worked full-time as a police officer in 2002 with sporadic employment as a consultant from 2006 to March 2015; his service-connected PTSD is reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the schedular criteria for a TDIU rating have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Given the favorable outcome detailed below for the claim of entitlement to TDIU for the entire appeal period, an assessment of VA's duties under the VCAA is not necessary.  

The Veteran seeks entitlement to TDIU.  After a brief discussion of the laws and regulations governing TDIU claims, the Board will address the merits of the claim.

A TDIU rating may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or maintain a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but age and impairment caused by nonservice-connected disabilities are not factors for consideration.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities include (i) PTSD rated as 70 percent disabling, from August 1, 2007; and, (ii) Malaria, rated as noncompensably disabling.  The combined rating for the service-connected disabilities is 70 percent from August 1, 2007 (i.e., entire appeal period).  Thus, as the Veteran has one (1) disability rated 60 percent or more (i.e., PTSD rated as 70 percent disabling) and his  combined rating for the service-connected disabilities is 70 percent from August 1, 2007, the criteria for consideration of a schedular TDIU have been met for the entire appeal period.  

Having determined that the Veteran meets the percentage threshold requirements for a TDIU, the remaining inquiry is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  For the reasons stated below, the Board will resolve reasonable doubt in favor of the Veteran and find that that the evidence of record demonstrates that his service-connected PTSD has rendered him unable to secure and follow a substantially gainful occupation for the entire appeal period (i.e., from August 1, 2007). 

There are VA and private opinions that discuss the effect of the Veteran's PTSD on his ability to secure or following a substantially gainful occupation.  For example,  there are several VA opinions that discuss the Veteran's difficulty maintaining employment due to problems with authority and anger stemming from his PTSD.  
Specifically, in March 2009, a VA nurse practitioner (NP) indicated that the Veteran's PTSD symptoms included, but were not limited to, violent behavior and severe anger.  The VA NP also noted that during his previous employment as a police officer, the Veteran often lost control and overreacted physically to situations.  He was noted to have been intolerant of mistakes by officers or anyone who he considered to have been malingering.  (See VA NP's March 2009 VA examination report).  In addition, an October 2011 VA psychologist concluded that the Veteran had trouble dealing with authority that had resulted in him being tried for insubordination and being overly physical with suspects that he had arrested during his longstanding employment as a police officer.  (See October 2011 VA examination report).  

In addition, an August 2013 VA examination report contains the Veteran's self-reported history of having retired 14 years previously from his long-standing (i.e., 30 years) occupation as a police offer secondary to financial reasons and PTSD symptoms.  He related that while he had never been fired from any place of employment, that he had been tried for insubordination as a police officer.  This same examination report also contains his reports of having been employed, albeit not full-time, as an expert witness and pharmacy fraud investigator.  (See August 2013 VA PTSD Disability Benefits Questionnaire (DBQ) uploaded to the Veteran's Virtual VA electronic record.).  According to the August 2013 VA psychologist, the Veteran was able to maintain and secure substantially gainful employment as illustrated by his employment as an expert witness for two (2) attorneys and 10 hours a month as a pharmacy fraud investigator.  Id.  However, the VA psychologist augmented his opinion by stating that the Veteran had reportedly chosen not to pursue a full-time position as a police chief because he felt that it would have overly exposed him to traumatic events that would unnecessarily conjure up painful traumatic memories, thus, aggravating his PTSD condition.  (See August 2013 VA PTSD DBQ).

Other evidence discussing the effects of the Veteran's PTSD on his ability to secure and maintain substantially gainful employment is an October 2016 report, prepared by a private vocational consultant, J. C., M. A., CCM, CDMS.  After a review of the Veteran's entire record, to include his employment history and the above-cited VA treatment and examination reports, J. C. opined that "it is as least as likely as not that the Veteran's service-connected PTSD had resulted in his inability to secure and follow a substantially gainful occupation since 2002, when he last worked full-time."  In reconciling the Veteran's recorded medical history into a consistent picture and in addressing his education and work background, J. C. reasoned, in part, that all of [the Veteran's] jobs had ended as a result of his ability to alienate his co-workers and the general public to the point where it became clear that he could not function in any work setting where interaction with others was involved.  J. C. noted that the chronology of the Veteran's employment showed that while he had maintained employment for a considerable period of time, beginning in 2002, his employment and earnings were less consistent and that each job had ended due to his PTSD symptoms.  

J. C. maintained that even when the Veteran worked a flexible job as a consultant/surveyor from 2006 until 2015, his anger had interfered with his employment.  Specifically, according to J. C., the Veteran demonstrated difficulties with his business partner, and had difficulties in day-to-day interpersonal interactions while traveling for this position.  J. C. also indicated that the Veteran's PTSD had resulted in poor concentration, difficulties with short-term memory and sleep impairment, all of which interfered with his ability to complete job tasks effectively.  J. C. concluded that the Veteran could not work in any environment with other people, which he noted was unrealistic, because all types of competitive work environments require some level of interpersonal interaction.  In acknowledging the Veteran's work as a surveyor, from 2006 to 2015, J. C. maintained that the work was part-time and had resulted in sporadic earnings.  

Thus, while the Veteran might have been able to secure substantially gainful employment after 2002, he was, according to J. C., unable to maintain it.  The Board finds J. C.'s finding as to the Veteran's inability to engage in sustained gainful employment after 2002 to be supported by the evidence of record, notably copies of the Veteran's earnings from 1962 to 2015, as reported to the Social Security Administration.  The Veteran's earnings reports show that after 2002, he earned significant income during some years (i.e., $41, 295 and $43, 555 during calendar years 2009 and 2012, respectively, as opposed to zero earnings from calendar years 2003 to 2005, as well as 2011 and 2013).

Overall, based on a review of the record, the Board finds the evidence to be in relative equipoise as to whether the Veteran is precluded, by reason of his service-connected PTSD, from obtaining and maintaining gainful employment consistent with his education and occupational experience during the appeal period (August 1, 2007 to the present).  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner").  The Board would note that the standards of 38 C.F.R. § 4.16 differ markedly from the criteria for a 100 percent evaluation under Diagnostic Code 9411.  38 C.F.R. § 4.124, Diagnostic Code 9411 (2016).  Under that code, a 100 percent evaluation requires total occupational and social impairment, based upon specific PTSD symptoms which may be present.  For a grant of TDIU, the Board must instead determine whether the evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation due to PTSD is at least in equipoise.  The specific examination findings, along with J. C.'s conclusion that while the Veteran might have been able to secure substantially gainful employment after 2002, he was, unable to maintain it, along with evidence of his sporadic income during his part-time employment from 2006 to 2015, leads the Board to conclude that he would have substantial challenges in returning and maintaining employment, let alone that which is substantially gainful.  

As the Board finds that the evidence is in equipoise as to whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD, entitlement to TDIU is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102  (benefit of the doubt rule); 4.16(a) (criteria for schedular TDIU).  In resolving all reasonable doubt in favor of the Veteran, entitlement to a TDIU rating is warranted for the period from August 1, 2007.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To that extent, this appeal is granted.



ORDER

For the entire appeal period, TDIU, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


